Citation Nr: 0203390	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  94-04 557	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle 
disability, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for low back disability 
and shortening of the right lower extremity on a direct 
basis.

3.  Entitlement to service connection for low back disability 
on a secondary basis.

4.  Entitlement to service connection for right leg 
disability on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In an April 1998 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for low back disability and shortening 
of the right lower extremity on a direct basis and denied 
entitlement to service connection for low back disability and 
right leg disability on a secondary basis.  The issue of 
entitlement to an increased evaluation for right ankle 
disability was remanded to the RO for additional development.  
The veteran then appealed to the United States Court of 
Veterans Appeals (known as the United States Court of Appeals 
for Veterans Claims as of March 1, 1999) (Court).


FINDINGS OF FACT

1.  The veteran served on active duty from June 1943 to March 
1946.

2.  The veteran died in July 1998 during the pendency of his 
appeal of the April 1998 Board decision to Court.

3.  In an October 1998 Order, the Court vacated the April 
1998 Board decision.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that, while the case was 
pending action at the Court, the veteran died in July 1998.  
In August 1998, the veteran's widow submitted an Application 
for US Flag for Burial Purposes.  An October 1998 Court order 
shows that the Court was advised by the Secretary of the 
veteran's death in September 1998.  As such, the Court 
vacated the Board's April 1998 decision and dismissed the 
appeal.

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).








ORDER

The appeal is dismissed.



		
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


